NO. 12-18-00162-CV

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

                                                      §       APPEAL FROM THE 369TH
IN THE INTEREST OF J.D.L.,
                                                      §       JUDICIAL DISTRICT COURT
A CHILD
                                                      §       ANDERSON COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
        This appeal is being dismissed for want of jurisdiction. On May 11, 2018, Appellant
Jeremy Laymance filed a motion for new trial with the trial court to challenge a default judgment
rendered on June 29, 2017. On June 18, 2018, Appellant filed a notice of appeal with this Court
to challenge the trial court’s overruling of his motion for new trial by operation of law. That
same day, this Court notified Appellant that his notice of appeal does not show the jurisdiction of
this Court, i.e., the order being appealed is not appealable. We informed Appellant that his
appeal would be dismissed unless the information was amended on or before July 17 to show this
Court’s jurisdiction. On June 29, Appellant filed an amended notice of appeal, which states that
the Court has jurisdiction because a final order was rendered on June 29, 2017, a restricted
appeal was filed on July 18 and affirmed on December 21, rehearing was denied on January 24,
2018, his petition for review was denied on April 20, and his motion for new trial was filed on
May 11 and overruled by operation of law on June 4.1
        A motion for new trial shall be filed prior to or within thirty days after the judgment is
signed. See TEX. R. CIV. P. 329b(a). In this case, the trial court signed the judgment on June 29,
2017. As previously noted, Appellant did not file his motion for new trial until several months
later; thus, the motion was untimely. See id. Moreover, “[u]nless specifically authorized by

        1
           See In the Interest of J.D.L., No. 12-17-00225-CV, 2017 WL 6523183 (Tex. App.—Tyler Dec. 21, 2017,
pet. denied) (mem. op.) (appeal from judgment signed on June 29, 2017).
statute, Texas appellate courts only have jurisdiction to review final judgments.” Bison Bldg.
Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012). An appeal from the denial of a
motion for new trial does not exist apart from an appeal of the underlying judgment. See
Cornwell v. Cornwell, No. 02-17-00105-CV, 2017 WL 6759031, at *1 (Tex. App.—Fort Worth
Dec. 28, 2017, no pet.) (mem. op.); see also Fletcher v. Ahrabi, No. 01-12-00794-CV, 2012 WL
6082915, at *1 (Tex. App.—Houston [1st Dist.] Dec. 6, 2012, no pet.) (mem. op.); Macklin v.
Saia Motor Freight Lines, Inc., No. 06-12-00038-CV, 2012 WL 1155141, at *1 (Tex. App.—
Texarkana Apr. 6, 2016, no pet.) (mem. op.). Accordingly, because Appellant’s motion for new
trial was untimely and the denial of a motion for new trial is not independently appealable, we
dismiss Appellant’s appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered July 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 18, 2018


                                         NO. 12-18-00162-CV


                           IN THE INTEREST OF J.D.L., A CHILD,


                                Appeal from the 369th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV17-070-369)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.